UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4745


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SCOTTY LEE CARICO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, Chief
District Judge. (1:07-cr-00006-jpj)


Submitted:    November 20, 2008            Decided:   December 19, 2008


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vaughan C. Jones, JOHNSON & JONES, LLP, Richmond, Virginia, for
Appellant.    Julia C. Dudley, Acting United States Attorney,
Zachary T. Lee, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scotty        Lee     Carico      was          convicted      by     a     jury     of

possession       with      intent       to    distribute           methamphetamine             and

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c); 21 U.S.C. § 841(a)(1)

(2006).         Carico     was    sentenced           to    a    total    of     138    months’

imprisonment.       Finding no error, we affirm.

            On appeal, Carico contends the district court erred in

denying his motion to suppress.                       We review the factual findings

underlying the denial of a motion to suppress for clear error

and its legal conclusions de novo.                      United States v. Branch, 537

F.3d 328, 337 (4th Cir. 2008).                 The evidence is construed in the

light    most    favorable       to    the    prevailing          party    below.        United

States v. Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).

             Carico        initially          contends            that     his         statement

acknowledging       the    presence      of       a    firearm      in    his    vehicle       was

acquired    in     violation      of    the    Fifth        Amendment      and       Miranda    v.

Arizona,     384    U.S.        436    (1966).             Law    enforcement          officers,

however,    are     not    required      to    administer          Miranda       warnings       to

everyone they question or suspect.                          Oregon v. Mathiason, 429

U.S. 492, 495 (1977) (per curiam).                              Rather, Miranda is only

implicated       when     officers      question           an    individual      who     is     in

custody.     United States v. Jamison, 509 F.3d 623, 628 (4th Cir.

2007).     An individual “is ‘in custody’ for purposes of receiving

                                              2
Miranda protection . . . [when] there is a ‘formal arrest or

restraint on freedom of movement’ of the degree associated with

a formal arrest.”              California v. Beheler, 463 U.S. 1121, 1125

(1983) (per curiam) (quoting Mathiason, 429 U.S. at 495).

             Here,          Carico    was    not      in    custody         when    he    made       the

statement        at   issue     as    the    officer         had    not      placed      him     under

arrest      or     otherwise         restrained            his     freedom         requiring         the

administration of Miranda warnings.                              See Berkemer v. McCarty,

468 U.S. 420, 440 (1984) (holding one temporarily detained in

traffic stop is not in custody for Miranda purposes); United

States v. Sullivan, 138 F.3d 126, 131 (4th Cir. 1998) (same).

Additionally,           Carico’s      statement            was     spontaneously              rendered

rather   than         the    result     of    any     formal        questioning          by     a    law

enforcement        officer.          See     United        States      v.    Wright,      991       F.2d

1182, 1186 (4th Cir. 1993) (“[S]pontaneous statements [that are]

not the product of interrogation [are] not barred by the Fifth

Amendment.”).            Therefore,         the    district        court      did       not    err    in

refusing to suppress Carico’s statement.

             Carico also contends that the warrantless search of

his vehicle violated the Fourth Amendment.                                  He does not assert

that the traffic stop was invalid, but argues that his detention

and   the        initiation      of     the       vehicle          search      were       improper.

However,     a     law      enforcement       officer        may       conduct      a    protective

search   of       the       passenger       compartment           of    a    lawfully         stopped

                                                  3
automobile      where       the     “officer       possesses      a     reasonable     belief

based on ‘specific and articulable facts which, taken together

with     the    rational       inferences          from       those   facts,      reasonably

warrant’ the officer in believing that [a] suspect is dangerous

and the suspect may gain immediate control of weapons” within

the vehicle.          Michigan v. Long, 463 U.S. 1032, 1049-50 (1983)

(quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)).

               It    is     undisputed     that         Carico    was    stopped       by   law

enforcement because an unauthorized weapon was visible in his

vehicle.        The       officer    was   therefore          permitted     to    perform     a

protective search of the vehicle to secure the weapon.                                  United

States v. Elston, 479 F.3d 314, 320 (4th Cir. 2007) (search of

vehicle    in       Terry    stop    authorized          if    officer    has     reasonable

belief that suspect is dangerous and may gain control of weapons

in     vehicle,      even     if    suspect        is     restrained      at     the   time).

Moreover, Carico’s disclosure that there was a firearm on the

front passenger seat further highlighted the danger Carico posed

to the officer.             Thus, the initial search of the vehicle for

weapons was proper.

               Carico additionally argues that the officer did not

have probable cause to perform a more thorough search of the

vehicle, including its trunk.                  However, it is well established

that, “‘[i]f a car is readily mobile and probable cause exists

to believe it contains contraband,’” an officer may search the

                                               4
car without a warrant.            Maryland v. Dyson, 527 U.S. 465, 467

(1999) (per curiam) (quoting Pennsylvania v. Labron, 518 U.S.

938,   940    (1996)    (per    curiam)).            The     scope     of    the    search

authorized under the automobile exception “is no broader and no

narrower”     than   that    which    could     be    authorized       pursuant          to    a

warrant.     United States v. Ross, 456 U.S. 798, 825 (1982).                             “If

probable     cause   justifies        the   search      of    a    lawfully        stopped

vehicle, it justifies the search of every part of the vehicle

and its contents that may conceal the object of the search.”

Id.    The Supreme Court has defined the test for probable cause

as “whether, given all the circumstances, . . . there is a fair

probability that contraband or evidence of a crime will be found

in a particular place.”           Illinois v. Gates, 462 U.S. 213, 238

(1983).

             The law enforcement officer found multiple weapons and

a   large    quantity   of     cash    during     his      initial     search       of    the

vehicle.     Under these circumstances, there was more than a fair

probability that either controlled substances or other weapons

were   present.         Considering         the      nature       of   the        suspected

contraband, the scope of the officer’s search was appropriate.

Therefore,     we    conclude    the     district       court      did      not    err        in

refusing to suppress the evidence obtained during the search of

Carico’s vehicle.



                                            5
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    6